           Case 2:20-cv-00506-JAD-VCF Document 34
                                               33 Filed 09/02/20
                                                        09/01/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     THOMAS M. DILLON, an individual,                             Case Number
                                                              2:20-cv-00506-JAD-VCF
11                                 Plaintiff,

12           vs.
                                                                 Order Granting
13     U.S. BANK, NATIONAL ASSOCIATION, a                  JOINT MOTION DISMISSING
       Foreign Company; EQUIFAX                          ACTION WITH PREJUDICE AS TO
14     INFORMATION SERVICES LLC, a Foreign              DEFENDANT U.S. BANK, N.A. ONLY
       Limited-Liability Company; EXPERIAN
15     INFORMATION SOLUTIONS, INC., a
       Foreign Corporation; and TRANS UNION
16     LLC, a Foreign Limited-Liability Company,                    ECF No. 33

17                                 Defendants.

18

19         Plaintiff, Thomas M. Dillon (“Plaintiff”) and Defendant, U.S. Bank, N.A., by and through

20 their respective attorneys of record, request that the above-captioned matter be dismissed with

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:20-cv-00506-JAD-VCF Document 34
                                               33 Filed 09/02/20
                                                        09/01/20 Page 2 of 2



 1 prejudice as to U.S. Bank, N.A. only, pursuant to FRCP 41(a)(2). Each party shall bear its own

 2 attorney fees and costs incurred herein.

 3 Dated this 1st day of September, 2020.              Dated this 1st day of September, 2020.

 4 COGBURN LAW                                         DUANE MORRIS LLP

 5
     By: /s/Erik W. Fox                                By: /s/Tyson E. Hafen
 6       Jamie S. Cogburn, Esq.                            Tyson E. Hafen, Esq.
         Nevada Bar No. 8409                               Nevada Bar No. 13139
 7       Erik W. Fox, Esq.                                 100 North City Parkway, Suite 1560
         Nevada Bar No. 8804                               Las Vegas, NV 89106
 8       2580 St. Rose Parkway, Suite 330                  Attorneys for U.S. Bank, N.A.
         Henderson, Nevada 89074
 9       Attorneys for Plaintiff

10         IT IS SO ORDERED.

11

12                                       ORDER
                                             UNITED STATES DISTRICT JUDGE
13        With good cause appearing, IT IS HEREBY ORDERED that the joint motion to
14
     dismiss claims against defendant U.S. Bank, N.A. [ECF No. 33] is GRANTED; ALL
     CLAIMS AGAINST U.S. Bank, N.A. areDATE   DISMISSED with prejudice, each side to bear
15   its own fees and costs.

16                                              _________________________________
                                                U.S. District Judge Jennifer A. Dorsey
17                                              Dated: September 2, 2020

18

19

20

21

22

23

24


                                              Page 2 of 2
